                                                                            Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 1 of 9




                                                                      David Krieger, Esq.
                                                                 1
                                                                      Nevada Bar No. 9086
                                                                 2    Shawn Miller, Esq.
                                                                 3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                 4    2850 W. Horizon Ridge Parkway
                                                                 5    Suite 200
                                                                      Henderson, Nevada 89052
                                                                 6
                                                                      Phone: (702) 848-3855
                                                                 7    Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                 8

                                                                 9    Attorney for Plaintiff
                                                                 10
                                                                      Judd Hall

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                       : Civil Action No.:
                                                                 14   JUDD HALL,                       :
                                                                                                       :
                                                                 15
                                                                                     Plaintiff,        : COMPLAINT FOR DAMAGES
                                                                 16        v.                          : PURSUANT TO THE FAIR
                                                                 17                                    : CREDIT REPORTING ACT, 15
                                                                      NATIONAL CONSUMER TELECOM : U.S.C. § 1681, ET SEQ.
                                                                 18   & UTILITIES EXCHANGE, INC,       :
                                                                 19                                    : JURY TRIAL DEMANDED
                                                                                     Defendant.        :
                                                                 20
                                                                                                       :
                                                                 21                             INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                        Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 2 of 9




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                 1

                                                                 2       reporting, promote efficiency in the banking system, and protect consumer
                                                                 3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                 4

                                                                 5       their grave responsibilities with fairness, impartiality, and a respect for the
                                                                 6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                 7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                 8

                                                                 9       other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. Judd Hall (“Plaintiff”), by Plaintiff’s attorneys, brings this action against
                                                                 25

                                                                 26      National Consumer Telecom & Utilities Exchange, Inc (“NCTUE” or
                                                                 27
                                                                         “Defendant”) for violations of the FCRA, as set forth below.
                                                                 28
                                                                         Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 3 of 9




                                                                                                    JURISDICTION AND VENUE
                                                                 1

                                                                 2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                 3        violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                 4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                 5

                                                                 6    5. Venue is proper in the United States District Court for the District of Nevada
                                                                 7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                                                 8

                                                                 9
                                                                          County, Nevada and because Defendant is subject to personal jurisdiction in

                                                                 10       Clark County, Nevada; conduct business in Clark County, Nevada; the events
                                                                 11
                                                                          giving rise to this action occurred in Clark County, Nevada; and Defendant is
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                          registered with the Nevada Secretary of State as a foreign limited liability
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                          company and has appointed a registered agent in Nevada.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. NCTUE regularly assembles and/or evaluates consumer credit information for
                                                                 22
                                                                          the purpose of furnishing consumer credit reports to third parties, and uses
                                                                 23

                                                                 24
                                                                          interstate commerce to prepare and/or furnish the reports. NCTUE is a

                                                                 25       “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f),
                                                                 26
                                                                          doing business with its principal place of business in Georgia.
                                                                 27

                                                                 28
                                                                         Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 4 of 9




                                                                      8. Unless otherwise indicated, the use of Defendant’s names in this Complaint
                                                                 1

                                                                 2       includes all agents, employees, officers, members, directors, heirs, successors,
                                                                 3
                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                 4

                                                                 5       of Defendant.
                                                                 6
                                                                              NCTUE Failed to Respond to Plaintiff’s Written Dispute
                                                                 7
                                                                      9. In an NCTUE credit report dated October 22, 2020, NCTUE reported
                                                                 8

                                                                 9       inaccurate, incorrect, and misleading information regarding the payment
                                                                 10
                                                                         status and balances of two Comcast accounts in Plaintiff’s credit history.
                                                                 11
                                                                      10. On or about December 2, 2020, pursuant to 15 U.S.C. § 1681i(a)(2), Plaintiff
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         disputed the inaccurate, incorrect, and misleading Comcast tradelines reported
                                                                 14
                                                                         by NCTUE.
                                                                 15

                                                                 16   11. Specifically, Plaintiff mailed a written dispute, first class US Mail, to NCTUE
                                                                 17
                                                                         (“First Dispute Letter”), requesting the inaccurate, incorrect, and misleading
                                                                 18

                                                                 19      Comcast tradelines be corrected or deleted.
                                                                 20
                                                                      12. NCTUE was required to conduct an investigation into the disputed accounts
                                                                 21
                                                                         pursuant to 15 U.S.C. § 1681i and provide Plaintiff with a timely written
                                                                 22

                                                                 23      reinvestigation report detailing the results of NCTUE’s investigation.
                                                                 24
                                                                      13. NCTUE failed to comply with its obligation to provide Plaintiff with the
                                                                 25

                                                                 26      results of any “reinvestigation” as required pursuant to 15 U.S.C. §
                                                                 27

                                                                 28
                                                                        Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 5 of 9




                                                                         1681i(a)(6) relating to the First Dispute Letter. Indeed, NCTUE simply never
                                                                 1

                                                                 2       responded to the First Dispute Letter at all.
                                                                 3
                                                                      14. As a result of NCTUE’s failure to provide Plaintiff with a written response to
                                                                 4

                                                                 5       the First Dispute Letter, Plaintiff was forced to incur additional time, cost, and
                                                                 6
                                                                         anguish in preparing, mailing, and paying for an additional dispute on
                                                                 7
                                                                         February 11, 2021 (“Second Dispute Letter”).
                                                                 8

                                                                 9    15. The Second Dispute Letter was mailed to NCTUE via first class US Mail and
                                                                 10
                                                                         disputed the inaccurate, incorrect, and misleading Comcast tradelines reported
                                                                 11
                                                                         by NCTUE and requested NCTUE correct or delete the Comcast tradelines.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      16. Again, NCTUE was required to conduct an investigation into the disputed
                                                                 14
                                                                         accounts pursuant to 15 U.S.C. § 1681i and provide Plaintiff with a timely
                                                                 15

                                                                 16      written reinvestigation report detailing the results of NCTUE’s investigation.
                                                                 17
                                                                      17. NCTUE again failed to comply with its obligation to provide Plaintiff with
                                                                 18

                                                                 19      the results of any “reinvestigation” as required pursuant to 15 U.S.C. §
                                                                 20
                                                                         1681i(a)(6) relating to the Second Dispute Letter. Indeed, NCTUE simply
                                                                 21
                                                                         never responded to the Second Dispute Letter at all.
                                                                 22

                                                                 23   18. As a result of NCTUE’s failure to provide a consumer disclosure in response
                                                                 24
                                                                         to the First Dispute Letter and Second Dispute Letter, NCTUE twice
                                                                 25

                                                                 26      negligently failed in its duties as required by and in violation of 15 U.S.C. §
                                                                 27
                                                                         1681i(a)(6).
                                                                 28
                                                                        Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 6 of 9




                                                                      19. Further, NCTUE twice willfully failed in its duties as required by and in
                                                                 1

                                                                 2       violation of 15 U.S.C. § 1681i(a) when NCTUE failed to provide written
                                                                 3
                                                                         notice to Plaintiff of the results of a reinvestigation not later than 5 business
                                                                 4

                                                                 5       days after the completion of the reinvestigation (assuming an investigation
                                                                 6
                                                                         was completed), by mail or, if authorized by the consumer for that purpose,
                                                                 7
                                                                         by other means available to the agency. Indeed, NCTUE failed to provide
                                                                 8

                                                                 9       Plaintiff any evidence of any investigation it conducted into the disputes
                                                                 10
                                                                         raised in either Dispute Letter, thereby necessitating Plaintiff send additional
                                                                 11
                                                                         demands to correct inaccurate information and shirking NCTUE’s duties
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         under the FCRA.
                                                                 14
                                                                                              FIRST CAUSE OF ACTION
                                                                 15
                                                                                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 16                       15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                 17
                                                                      20. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                 18

                                                                 19      as though fully stated herein.
                                                                 20
                                                                      21. Defendant failed to conduct a reasonable investigation as required by 15
                                                                 21
                                                                         U.S.C. § 1681i(a).
                                                                 22

                                                                 23   22. Defendant failed to review all relevant information provided by Plaintiff in
                                                                 24
                                                                         the Dispute Letters, as required by and in violation of 15 U.S.C. § 1681i(a).
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                        Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 7 of 9




                                                                      23. Upon receipt of the Dispute Letters, Defendant failed to conduct an
                                                                 1

                                                                 2       investigation with respect to the disputed information as required by 15 U.S.C.
                                                                 3
                                                                         § 1681i(a).
                                                                 4

                                                                 5    24. Despite Plaintiff’s efforts to correct Defendant’s erroneous and negative
                                                                 6
                                                                         reporting in writing, Defendant neglected, refused, or failed to do so.
                                                                 7
                                                                      25. Defendant’s failure to correct its inaccurate and negative reporting in light of
                                                                 8

                                                                 9       its knowledge of the actual error was willful. Plaintiff is, accordingly, eligible
                                                                 10
                                                                         for statutory damages.
                                                                 11
                                                                      26. Also as a result of Defendant’s failure to provide a reinvestigation regarding
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         its inaccurate and negative reporting, Plaintiff has suffered actual damages,
                                                                 14
                                                                         including without limitation fear of credit denials, out-of-pocket expenses in
                                                                 15

                                                                 16      challenging    Defendant’s    wrongful      representations,   damage     to   his
                                                                 17
                                                                         creditworthiness, and emotional distress.
                                                                 18

                                                                 19   27. The foregoing acts and omissions constitute numerous and multiple willful,
                                                                 20
                                                                         reckless, or negligent violations of the FCRA, including but not limited to
                                                                 21
                                                                         each and every one of the above-cited provisions of the FCRA, 15 U.S.C. §
                                                                 22

                                                                 23      1681.
                                                                 24
                                                                      28. As a result of each and every willful violation of the FCRA, Plaintiff is
                                                                 25

                                                                 26      entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 27
                                                                         1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
                                                                 28
                                                                           Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 8 of 9




                                                                            damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
                                                                 1

                                                                 2          reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
                                                                 3
                                                                            Defendant.
                                                                 4

                                                                 5       29. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                                                 6
                                                                            is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 7
                                                                            1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                                                                 8

                                                                 9          1681o(a)(2) from Defendant.
                                                                 10
                                                                                                    PRAYER FOR RELIEF
                                                                 11
                                                                            Plaintiff respectfully requests the Court grant Plaintiff the following relief
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                      against Defendant:
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                                                FIRST CAUSE OF ACTION
                                                                 15                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                 16
                                                                                             15 U.S.C. § 1681 ET SEQ. (FCRA)

                                                                 17        • actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 18
                                                                           • statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                 19

                                                                 20        • punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 21
                                                                              1681n(a)(2);
                                                                 22

                                                                 23        • costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
                                                                 24
                                                                              1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
                                                                 25
                                                                              incident of negligent noncompliance of the FCRA; and
                                                                 26

                                                                 27        • any other relief the Court may deem just and proper.
                                                                 28
                                                                          Case 2:21-cv-00907-RFB-BNW Document 1 Filed 05/09/21 Page 9 of 9




                                                                                                         TRIAL BY JURY
                                                                 1

                                                                 2
                                                                        30. Pursuant to the Seventh Amendment to the Constitution of the United States

                                                                 3         of America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                 4

                                                                 5    Dated: May 9, 2021
                                                                 6

                                                                 7
                                                                                                            Respectfully submitted,

                                                                 8                                          By     /s/ David Krieger, Esq.
                                                                 9                                                 David Krieger, Esq.
                                                                                                                   Nevada Bar No. 9086
                                                                 10                                                Shawn Miller, Esq.
                                                                 11                                                Nevada Bar No. 7825
                                                                                                                   KRIEGER LAW GROUP, LLC
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                                   2850 W. Horizon Ridge Parkway
                                                                                                                   Suite 200
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                                                                   Henderson, Nevada 89052
                                                                                                                   Phone: (702) 848-3855
                                                                 15                                                Email: dkrieger@kriegerlawgroup.com
                                                                 16                                                Email: smiller@kriegerlawgroup.com
                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
